Name: Commission Regulation (EEC) No 2451/87 of 13 August 1987 fixing the amount of the reduction applicable under the special arrangements for sorghum imports into Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 8 . 87 Official Journal of the European Communities No L 227/ 13 COMMISSION REGULATION (EEC) No 2451/87 of 13 August 1987 fixing the amount of the reduction applicable under the special arrangements for sorghum imports into Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 (*), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2059/87 of 13 July 1987 setting implementing rules for the special arrangements for maize and sorghum imports into Spain during the period 1987 to 1990 (2) laid down the frame ­ work of detailed rules to ensure that the purposes of the said Regulation are respected ; Whereas the amount of the reduction in the import levy on sorghum imported into Spain should be fixed at a level enabling, on the one hand, the import of the quanti ­ ties provided for under the Agreement between the Euro ­ pean Economic Community and the United States of America (3) and, on the other hand, to avoid any disturb ­ ance of the que, Spanish cereals market ; whereas for this last reason it is drawn up avoid a cumulative reduction on the basis of the different rules ; Whereas the October 1987 threshold price for sorghum is 13,02 ECU per tonne lower than that of September 1987 ; whereas there should therefore be different levy reduc ­ tions depending on the date of import ; Whereas the measures provided for in this Regulation are * in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The import levy reduction on sorghum provided for in Article 3 of Regulation (EEC) No 1799/87 shall be :  40 ECU per tonne for imports carried out before 1 October 1987,  27 ECU per tonne for imports carried out as from 1 October 1987. This reduction, however, does not apply in the event of a greater levy reduction in accordance with another rule . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 170, 30 . 6 . 1987, p . 1 . , (2) OJ No L 193, 14. 7. 1987, p . 6. o OJ No L 98 , 10 . 4. 1987, p. 1 .